COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00408-CV


IN THE INTEREST OF D.T., A
CHILD




                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-102895-16



                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant T.T. (Mother) attempts to appeal from the trial court’s

interlocutory order terminating her parental rights to D.T. We dismiss the appeal.

      Appellee the Department of Family and Protective Services (DFPS) sought

to terminate the parental rights of Mother and D.I. (Father) to their children, Do.
      1
       See Tex. R. App. P. 47.4.
I., A.I., L.I., and D.T. On March 1, 2016, the trial court severed the cause of

action regarding D.T. from the other children “to proceed as such to final

judgment in this Court.”     On October 17, 2016, the trial court signed an

“Interlocutory Order of Termination,” which terminated Mother’s rights to D.T.

The order did not address Father’s parental rights to D.T. Mother filed a notice of

appeal from this interlocutory order on October 27, 2016.         Accordingly, on

November 1, 2016, we notified the parties of our concern that we may not have

jurisdiction over Mother’s appeal because the order “does not appear to be a final

judgment or an appealable interlocutory order” and requested a response no

later than November 14, 2016, from any party desiring to continue Mother’s

appeal. See Tex. R. App. P. 42.3, 44.3. No party responded.

      We have jurisdiction to consider appeals from final judgments or from

interlocutory orders where a statute explicitly provides appellate jurisdiction.

See Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.

proceeding). The order Mother attempts to appeal from is neither. See, e.g., In

re M.H., No. 08-15-00091-CV, 2015 WL 3646655, at *1 (Tex. App.—El Paso

June 12, 2015, no pet.) (mem. op.); In re F.M.-T., No. 02-12-00522-CV, 2013 WL
1337789, at *1 (Tex. App.—Fort Worth Apr. 4, 2013, no pet.) (mem. op.).

Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3, 43.2(f).




                                        2
                                         /s/ Lee Gabriel

                                         LEE GABRIEL
                                         JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: December 1, 2016




                                3